Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00667-CV

                          IN THE INTEREST OF A.E.S., a Child

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02849
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 9, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice